Citation Nr: 1748530	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-10 251	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder since December 1, 2011.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from October 1968 to October 1972. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified in September 2011 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
In April 2014 and February 2017 the Board remanded the issue for evidentiary development. The case has now been returned to the Board for further appellate action.
 
 
FINDINGS OF FACT
 
1. From December 1, 2011 through September 17, 2014, and since October 15, 2014, the Veteran's posttraumatic stress disorder was not, and is not manifested by more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2. From September 18, 2014 through October 14, 2014, the Veteran's posttraumatic stress disorder was manifested by symptoms causing occupational and social impairment, with deficiencies in most areas, but not by symptoms causing total occupational and social impairment.
 
 
CONCLUSIONS OF LAW
 
1. From December 1, 2011 through September 17, 2014, and since October 15, 2014, the criteria for a disability rating in excess of 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).
 
2. From September 18, 2014 through October 14, 2014, entitlement to an evaluation of 70 percent, but no higher, for posttraumatic stress disorder is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Veteran asserts that his service-connected posttraumatic stress disorder is more severe than represented by the current 30 percent rating assigned for the period from December 1, 2011. The Veteran was granted entitlement to service connection for posttraumatic stress disorder, rated 30 percent disabling, effective March 3, 2007. On November 5, 2008, he submitted a claim for increased rating. The claim was denied in March 2009 and the Veteran appealed. In July 2012, the RO granted a temporary total disability evaluation for posttraumatic stress disorder from October 17 to November 30, 2011. In April 2014, the Board denied entitlement to a rating in excess of 30 percent prior to October 17, 2011. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  
 
Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.
 
A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships. Id.
 
The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id.
 
In evaluating the evidence in this case the Board also considers the various global assessment of functioning scores that clinicians have assigned. The global assessment of functioning score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

A global assessment of functioning score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships. A global assessment of functioning score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. A global assessment of functioning score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). DSM-IV.  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.
 
The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the global assessment of functioning scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Id.  
 
The Veteran was afforded a VA examination on September 18, 2014. He reported a good relationship with his daughter, though his relationship with his wife had "ups and downs." He reported that he regularly communicated with a friend. The Veteran was noted to be self-employed. He reported an average of one panic attack per week, and nightmares a few times a week. He was noted to be sad and hopeless for his future, with no interest in anything, having lost all emotions, but felt guilty about actions in Vietnam. The Veteran stated that lack of motivation was detrimental to his marriage and work. He reported a lack of motivation to find clients or complete jobs. The Veteran stated that he experienced suicidal thoughts, but would never kill himself as a result of being a "coward". The examiner found symptoms of posttraumatic stress disorder including a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment and disturbances of motivation and mood. The examiner opined that the Veteran's posttraumatic stress disorder was productive of "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." The examiner also opined that the Veteran remained fully employable, stating that posttraumatic stress disorder symptoms alone would not affect his ability to tolerate stress, schedule requirements, and interpersonal interactions inherent in any employment setting.
 
The Veteran was seen by VA for individual therapy on October 15, 2014.  At that time he was noted to have a dysphoric mood, avoidance, hyperarousal, and symptoms of reexperiencing.  He had moderate anxiety, but severe anxiety was denied.  There were no signs or symptoms of panic.  The appellant specifically denied any current death wishes, suicidal ideation, plans or intentions.  

The Veteran was provided another VA examination in April 2017. At that time he reported problems with his temper, hypervigilance, lack of positive feelings, disinterest in keeping his house clean, daily intrusive thoughts, weekly nightmares and monthly flashbacks. The Veteran reported an excellent relationship with his daughter, and that he had a couple close friends whom he saw once a week and went boating with. He reported a supportive relationship with his girlfriend. The Veteran stated that otherwise he tended to isolate, engaging in few recreational activities. He stated that he had stopped working in September 2015 in order to care for his wife before she passed away. Previously he had been self-employed, but he stated that his heart was not in the work. The Veteran reported that he had not been actively seeking out new clients, but that his existing clients were very satisfied with his work. He denied suicidal or homicidal ideation. The examiner noted symptoms of depressed mood and chronic sleep impairment, and opined that the Veteran's posttraumatic stress disorder symptoms were productive of "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." 
 
VA treatment records during the appellate term reflect consistent mental health treatment. These records document complaints and treatment of a depressed mood, re-experiencing symptoms, avoidance, hyperarousal, irritability, and nightmares. The VA treatment records reported global assessment of functioning scores of 60 to 65. An April 2012 VA treatment note reported flat affect. A June 2016 primary care note reported fatigue and loss of motivation, and the Veteran inquired whether such symptoms might be related to low testosterone. The VA treatment records did not show symptoms such as circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impairment of short and long term memory, impaired judgment; impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships due to posttraumatic stress disorder.  The Veteran consistently denied suicidal ideation.  

December 1, 2011 through September 17, 2014, and since October 15, 2014
 
For the periods from December 1, 2011 through September 17, 2014, and since October 15, 2014, the evidence of record preponderates against finding that the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with reduced reliability and productivity. Rather, the Veteran's posttraumatic stress disorder symptoms more nearly approximate "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" and are therefore adequately contemplated by the assigned 30 percent rating. 
 
The evidence shows that the Veteran's posttraumatic stress disorder during these periods has generally been characterized by symptoms of depressed mood, re-experiencing, avoidance, hyperarousal, irritability, and nightmares.  The Veteran was, however, was self-employed throughout the appeal period until September 2015. A February 2015 statement by the Veteran's wife reported that he had not been employed "full time" since 1983, however, the record does not indicate that the Veteran's self-employment was less than substantially gainful. The Veteran reported that he preferred to work alone, and that he felt a lack of motivation to seek out new clients and to finish projects. However, he also reported that his existing clients were "very satisfied" with his work. The Veteran stated that he retired from his job in September 2015 to care for his wife, rather than due to posttraumatic stress disorder symptomatology. Such evidence tends to indicate that any effect of the Veteran's posttraumatic stress disorder symptoms on his occupational functioning  was occasional or intermittent, rather than an ongoing reduction in reliability or productivity.
 
With regard to social functioning, while the record documents symptoms of irritability and isolation, the Veteran has reported good familial relationships as well as regular social contact with friends, and a supportive relationship with his girlfriend. The Veteran has complained of reduced recreational activities, and he characterized his relationship with his wife as having "ups and downs." Such evidence again tends to indicate occasional or intermittent impairment. 
 
The Board acknowledges that the September 18, 2014 VA examiner diagnosed the Veteran with "disturbances of motivation and mood." However, that examiner expressly opined that such symptoms, together with other symptoms of posttraumatic stress disorder, were not productive of more than occasional or intermittent impairment. Indeed, the examiner went on to state that posttraumatic stress disorder symptoms alone would not affect the Veteran's ability to tolerate stress, schedule requirements, and interpersonal interactions inherent in any employment setting. 
 
The April 2017 VA examination did not note disturbances of motivation or mood as a current symptom of posttraumatic stress disorder. Further VA treatment records do not reveal regular complaints of reduced motivation. An April 2016 primary care record reported reduced motivation, but that record does not indicate that such symptom was psychiatric in nature. Thus, the Board finds that to the extent that the Veteran's posttraumatic stress disorder has been characterized by disturbances of motivation and mood, the medical evidence of record preponderates against finding that such symptom was productive of more than occasional or intermittent occupational or social impairment.
 
A May 2012 treatment record reported a flat affect, but such symptom is not indicated elsewhere in the record during the appeal period. Again, to the extent that such symptom was attributable to posttraumatic stress disorder, there is no indication that it contributed to ongoing impairment during the appeal period. 
 
The September 18, 2014 VA examiner noted panic attacks once per week, but the record is otherwise silent for any reports of panic attacks during the appeal period. By contrast, VA treatment records consistently report that the Veteran denied "severe anxiety" or panic symptoms. 
 
The Board acknowledges that the Veteran reported passive suicidal ideation at the September 18, 2014 VA examination. That fact is discussed further in the section below. For purposes of the periods considered herein, the Board notes that other than at the September 18, 2014 VA examination, the medical evidence of record during the appeal period is silent for any report of suicidal ideation. Indeed, VA mental health records note that the Veteran regularly denied any passive or active suicidal ideation, and the appellant expressly denied suicidal ideation at the April 2017 VA examination. VA treatment notes immediately preceding and immediately following the September 18, 2014 VA examination, to include an October 15, 2014 VA record explicitly states that the Veteran denied suicidal ideation, plans or intentions. Thus, to the extent that the September 18, 2014 VA examination indicated a worsening of the Veteran's posttraumatic stress disorder symptoms, records prior to that date and on and after October 15, 2014 demonstrate that such worsening was limited to that period.  As such, for the period from September 18, 2014 and since October 15, 2014, the Board finds that the Veteran's posttraumatic stress disorder was not characterized by suicidal ideation.
 
Finally, the medical evidence of record is against finding that the Veteran's posttraumatic stress disorder is productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. While the Board acknowledges the Veteran's competence to testify to events and symptoms as he has experienced them, the question of the degree to which specific social and occupational impairments are attributable to posttraumatic stress disorder symptomatology is a question which is complex in nature. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns greater probative weight to the opinions of the September 2014 and April 2017 VA examiners that the Veteran's posttraumatic stress disorder was not productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 
 
In sum, from December 1, 2011 through September 17, 2014, and since October 15, 2014 the Veteran's posttraumatic stress disorder has generally been characterized by symptoms of depressed mood, re-experiencing symptoms, avoidance, hyperarousal, irritability, and nightmares. The medical evidence preponderates in favor of finding that posttraumatic stress disorder symptomatology was productive of impairment which more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, for the period from December 1, 2011 through September 17, 2014, and the period since October 15, 2014, the Veteran's posttraumatic stress disorder symptoms are adequately contemplated by the assigned 30 percent rating, and the claim is denied.
 
September 18, 2014 through October 14, 2014
 
For the period from September 18, 2014 through October 14, 2014, the Board finds that a 70 percent rating for posttraumatic stress disorder is warranted. 
 
As noted a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation. 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
The Board acknowledges that no VA examination of record or VA treatment record ever found the Veteran's posttraumatic stress disorder to be productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Significantly, however, at the September 18, 2014 VA examination, the Veteran reported experiencing suicidal thoughts. The United States Court of Appeals for Veteran's Claims held in Bankhead that ". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a [V]eteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas." Bankhead v. Shulkin, 29 Vet.App. 10, 19 (2017).  In light of this decision the Board finds that the Veteran's report of suicidal thoughts is controlling probative evidence in determining that his posttraumatic stress disorder symptoms caused occupational and social impairment with deficiencies in most areas, at the time of the September 18, 2014 VA examination.
 
Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the whether the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most areas, from September 18, 2014, through October 14, 2014.
 
Where, as here, the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings, a staged rating is appropriate. Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 119. Thus entitlement to a 70 percent rating for posttraumatic stress disorder from September 18, 2014, through October 14, 2014 is warranted.
 
However, the record preponderates against finding that the Veteran's posttraumatic stress disorder was productive of total occupational and social impairment during this period. Pertinently, the Veteran expressly stated that he had no intention to act on the reported suicidal ideation. Therefore, the record does not indicate that the Veteran was a danger to himself or others during the pertinent period. The evidence discussed in the preceding section is relevant to the period discussed herein, and similarly preponderates against a finding of total social or occupational impairment. As well, despite the apparent temporary increase in severity of the Veteran's symptoms at the time of the September 18, 2014 VA examination, the record supports that the Veteran had ongoing employment during such period, and he reported a good relationship with his daughter and a relationship with his wife which had "ups and downs." As such, the totality of the evidence preponderates against finding that the Veteran's posttraumatic stress disorder was productive of total occupational and social impairment from September 18, 2014 to October 14, 2014.
 
For the foregoing reasons, the Board finds that a 70 percent staged rating, but no higher, for posttraumatic stress disorder is warranted for the period from September 18, 2014 through October 14, 2014. 
 

ORDER
 
Entitlement to a rating higher than 30 percent for posttraumatic stress disorder from December 1, 2011 through September 17, 2014, and since October 15, 2014 is denied.
 
Entitlement to a 70 percent rating, but no higher, for posttraumatic stress disorder from September 18, 2014 through October 14, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


